 Case 1:21-cv-00171-MN Document 23 Filed 05/25/21 Page 1 of 4 PageID #: 3589



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 11
THE WEINSTEIN COMPANY HOLDINGS LLC,
et al.,                                           Case No. 18-10601 (MFW)
                  Debtors.                        Jointly Administered
WEDIL DAVID, DOMINQUE HUETT,
ALEXANDRA CANOSA AND AIMEE
MCBAIN,                                           Civ. Case No. 21-00171 (MN)
             Appellants,
v.

THE WEINSTEIN COMPANY HOLDINGS
LLC, et al. and the OFFICIAL COMMITTEE
OF UNSECURED CREDITORS,

                             Appellees.


    STIPULATION SETTING BRIEFING SCHEDULE ON (I) REMAINING APPEAL
               BRIEFS AND (II) MOTION TO DISMISS APPEAL

        WHEREAS, on March 2, 2021, the Court entered the Order adopting Chief Magistrate

Mary Pat Thynge’s recommendation that this matter be withdrawn from the mandatory referral for

mediation and set the briefing schedule adopted by the parties [D.I. 13].

        WHEREAS, On April 12, 2021, the Appellants filed their Opening Brief by Appellants in

Support of Appeal from Confirmation Order [D.I. 20] (the “Opening Brief”).

        WHEREAS, Appellees’ response to the Opening Brief is currently due on May 26, 2021

and Appellants’ reply brief is due on June 25, 2021.

        WHEREAS, on May 14, 2021, the Appellees filed their Motion to Dismiss Appeal [D.I.

22] (“Motion to Dismiss”).

        WHEREAS, the Appellants and Appellees, subject to Court approval, have agreed to

modify the remaining briefing schedule on the Appeal and extend the deadlines to respond to the

Motion to Dismiss.




DOCS_DE:234487.2 92767/001
 Case 1:21-cv-00171-MN Document 23 Filed 05/25/21 Page 2 of 4 PageID #: 3590




        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties

as follows in this stipulation (the “Stipulation”):

        1.       The Appellants’ deadline to respond to the Motion to Dismiss shall be June 18,

2021.

        2.       The Appellees’ deadline to file their reply in support of the Motion to Dismiss shall

be July 16, 2021.

        3.       The Appellees’ deadline to file the response (“Response Brief”) to the Opening

Brief is extended until July 23, 2021 or, in the alternative, should the Court require completion of

briefing on the Appeal to coincide with the Motion to Dismiss briefing schedule, June 18, 2021.

        4.       The Appellants’ deadline to reply to the Response Brief is extended until August

20, 2021 or, in the alternative, should the Court require completion of briefing on the Appeal to

coincide with the Motion to Dismiss briefing schedule, July 16, 2021.

        5.       This Stipulation is without prejudice to the rights of the parties to seek further

extensions of the deadlines set forth herein, either by stipulation or motion.

        6.       Each party represents and warrants to the other party that it is authorized to execute

this Stipulation, that it has full power and authority to enter into this Stipulation and effectuate the

matters provided hereunder, and that this Stipulation is binding in accordance with its terms.

        7.       This Stipulation may be executed in multiple counterparts, any of which may be

transmitted by electronic (e-mail) transmission, and each of which shall be deemed an original,

but all of which together shall constitute one and the same instrument, and it shall constitute

sufficient proof of this Stipulation to present any copy signed by the parties hereto to be charged.




                                                      2
DOCS_DE:234487.2 92767/001
    Case 1:21-cv-00171-MN Document 23 Filed 05/25/21 Page 3 of 4 PageID #: 3591




        8.       The Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Stipulation.


THE ROSNER LAW GROUP LLC                               PACHULSKI STANG ZIEHL &
                                                       JONES LLP
/s/ Zhao Liu
Frederick B. Rosner (DE # 3995)                        /s/ Colin R. Robinson
Zhao (Ruby) Liu (DE# 6436)                             Robert J. Feinstein (pro hace vice)
824 N. Market Street, Suite 810                        Debra I. Grassgreen (pro hace vice)
Wilmington, Delaware 19801                             Jason H. Rosell (pro hace vice)
Tel.: (302) 777-1111                                   Colin R. Robinson (DE Bar No. 5524)
Email: rosner@teamrosner.com                           919 North Market Street, 17th Floor
liu@teamrosner.com                                     P.O. Box 8705
                                                       Wilmington, DE 19899 (Courier 19801)
-     and    -
                                                       Telephone: 302-652-4100
WIGDOR LLP
Douglas H. Wigdor, Esquire.                            Counsel for the Liquidation Trustee
Bryan L. Arbeit, Esquire
85 Fifth Ave, Fl. 5
New York, NY 10003
Phone: (212) 257-6800
Email: dwigdor@wigdorlaw.com
barbeit@wigdorlaw.com
-     and    -
THE LAW OFFICE OF KEVIN MINTZER,
P.C.
Kevin Mintzer, Esquire
1350 Broadway, Suite 2220
New York, New York 10018
Phone: (646) 843-8180
Email: km@mintzerfirm.com
-     and    -
RHEINGOLD GIUFFRA RUFFO &
PLOTKIN LLP
Thomas P. Giuffra, Esquire
551 5th Avenue, 29th Floor
New York, NY 10176
Phone: (212) 684-1880
Email: tgiuffra@rheingoldlaw.com

Counsel for Appellants

                                                   3
DOCS_DE:234487.2 92767/001
 Case 1:21-cv-00171-MN Document 23 Filed 05/25/21 Page 4 of 4 PageID #: 3592




IT IS SO ORDERED, this ______ day of _________________, 2021

                             ______________________________________
                             Honorable Maryellen Noreika
                             United States District Court Judge




                                                 4
DOCS_DE:234487.2 92767/001
